                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 18-cv-03300-KAW
                                   8                     Plaintiff,
                                                                                              ORDER DISCHARGING ORDER TO
                                   9              v.                                          SHOW CAUSE
                                  10     UNIQUE MANAGEMENT ASSOCIATES,                        Re: Dkt. No. 20
                                         INC.,
                                  11
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff Scott Johnson filed the instant suit against Defendant Unique Management

                                  14   Associates, Inc. (Dkt. No. 1.) On November 8, 2018, the Court issued an order to show cause

                                  15   based on Plaintiff's failure to file his "Notice of Need for Mediation," which was originally due by

                                  16   October 29, 2018. (Dkt. No. 15.) On November 20, 2018, the parties filed a stipulation to extend

                                  17   the deadline to hold the joint site inspection to December 31, 2018. (Dkt. No. 17.) The Court

                                  18   granted the stipulation and discharged the November 8, 2018 order to show cause. (Dkt. No. 18.)

                                  19          Plaintiff then again failed to file his Notice of Need for Mediation. On February 27, 2019,

                                  20   the Court issued a second order to show cause. (Dkt. No. 20.) Plaintiff then filed a joint

                                  21   stipulation to extend the deadline to hold the joint site inspection to February 27, 2019. (Dkt. No.

                                  22   21.) The Court granted the stipulation. (Dkt. No. 22.)

                                  23          On March 7, 2019, Plaintiff filed his response to the February 27, 2019 order to show

                                  24   cause, stating that Plaintiff had "erred in failing to timely report to the Court that the parties were

                                  25   unable to timely complete the site inspection," and that "he and counsel should have been more

                                  26   proactive in seeking the Court's assistance in the form of extensions to the various early

                                  27   deadlines." (Dkt. No. 23 ¶¶ 6-7.)

                                  28          The Court DISCHARGES the order to show cause. The Court notes, however, that this is
                                   1   the second order to show cause issued in this case. Moreover, the Court notes that Plaintiff's

                                   2   counsel has repeatedly failed to comply with court orders and deadlines in other cases filed in this

                                   3   district. E.g., Johnson v. RK Investment Properties, Case No. 18-cv-1132-KAW, Dkt. Nos. 17, 20

                                   4   (Orders to Show Cause); Johnson v. Patel, Case No. 18-cv-4422-KAW, Dkt. No. 10 (Order to

                                   5   Show Cause); Johnson v. Let it Flho, LP, Case No. 18-cv-1293-SBA, Dkt. No. 31 (sua sponte

                                   6   dismissing case after Plaintiff repeatedly failed to comply with deadlines); Johnson v HDLM

                                   7   Associates, Inc., Case No. 18-cv-4434-SBA, Dkt. No. 15 (Order to Show Cause); Johnson v.

                                   8   Patel, Case No. 18-4783-VKD, Dkt. No. 19 (Order to Show Cause); Johnson v. Shobeiri, Case

                                   9   No. 18-cv-4816-VKD, Dkt. No. 14 (Order to Show Cause); Johnson v. Baird Lands, Inc., Case

                                  10   No. 18-cv-5365-VKD, Dkt. No. 16 (Order to Show Cause). From here on out, Plaintiff shall

                                  11   comply with all court orders or be subject to sanction because it is not the Court's duty to ensure

                                  12   that Plaintiff meets his deadlines. Plaintiff's counsel is obligated to come up with a system for
Northern District of California
 United States District Court




                                  13   properly managing Plaintiff's cases.

                                  14          IT IS SO ORDERED.

                                  15   Dated: March 8, 2019
                                                                                             __________________________________
                                  16                                                         KANDIS A. WESTMORE
                                  17                                                         United States Magistrate Judge

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
